Citation Nr: 1020164	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-21 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for metabolic syndrome. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for gout. 

4.  Entitlement to service connection for arthritis. 

5.  Entitlement to service connection for rhinitis. 

6.  Entitlement to service connection for hypertension, 
including as secondary to his service-connected post-
traumatic stress disorder (PTSD). 

7.  Entitlement to an initial rating in excess of 10 percent 
for PTSD.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1970, and his decorations include the Combat 
Infantryman Badge and the Purple Heart. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
PTSD and assigned a 10 percent evaluation, effective July 23, 
2004; denied the Veteran's petition to reopen a claim for 
service connection for arthritis; and denied entitlement to 
service connection for metabolic syndrome, bilateral hearing 
loss, gout, rhinitis, and hypertension.  

In regard to his arthritis claim, the Board notes that, in 
Boggs v. Peake, 520 F.3d 1330 (2008), the United States Court 
of Appeals for the Federal Circuit found that a claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury when it is 
an independent claim based on a distinct factual basis.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries are considered separate claims.  Id.  In the 
instant case, in March 1987, the Veteran was denied service 
connection for a "polyarthraligia," claimed as painful 
joints, because there was no evidence that his currently 
diagnosed polyarthralgia was incurred during service.  
However, the records submitted since this denial reveal 
diagnoses of arthritis and gout.  Because service connection 
for "arthritis" is distinct from service connection for 
"polyarthralgia," as it reflects a different diagnosis with 
different symptomatology, this claim must be considered 
independently.  Id.  Thus, a de novo review by the RO of the 
issue of service connection for arthritis is warranted, and 
the issues are as noted on the title page.

The issues of entitlement to service connection for bilateral 
hearing loss, gout, arthritis, rhinitis, and hypertension; 
and entitlement to an initial evaluation in excess of 10 
percent for PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current metabolic syndrome does not constitute 
a disease or disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for metabolic syndrome 
have not been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed metabolic 
syndrome is related to service.  Service connection is 
established where a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that service connection for the Veteran's 
currently diagnosed metabolic syndrome must be denied.  While 
the Veteran's post-service treatment records, including an 
October 2004 treatment note from Dr. James R. Barton, 
indicate that the Veteran has been diagnosed with metabolic 
syndrome, service connection can only be granted for a 
disability resulting from disease or injury.  In this regard, 
the Board notes that "disability" means an impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (noting that, based on the 
definition found in 38 C.F.R. § 4.1, the term disability 
"should be construed to refer to impairment of earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself").  Moreover, a 
symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Metabolic syndrome (i.e., a combination of medical disorders 
such as hyperglycemia, hypertension, decreased HDL 
cholesterol, elevated triglycerides, etc., which increase the 
risk of developing cardiovascular disease and diabetes) 
represents a clinical finding, not a "disability" for VA 
purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) 
(diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are laboratory results and are not, in 
and of themselves, disabilities; they are, therefore, not 
disabling entities for which compensation is payable under 
VA's rating schedule).  Moreover, the Board notes that the 
evidence of record fails to show that the Veteran has been 
diagnosed with a disability, such as cardiovascular disease 
or diabetes, secondary to his metabolic syndrome.   
Accordingly, because the Veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence is 
against the claim, and service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  

In this case, application of the law to the facts is 
dispositive. Thus, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought. 
See Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994).  As 
such, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit). 


ORDER

Entitlement to service connection for metabolic syndrome is 
denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

At the outset, the Board notes that, under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d), any Veteran who engaged in 
combat during active service may submit satisfactory lay or 
other evidence as sufficient proof of service connection if 
the evidence is consistent with the facts circumstances, 
conditions, and hardships of such service, even though there 
is no official record of such in-service incurrence or 
aggravation.  This presumption, however, does not warrant an 
automatic grant of service connection, but rather, eases the 
combat Veteran's burden of demonstrating the occurrence of 
some in-service incident to which the current disability may 
be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the evidence of record indicates that the 
Veteran served in the Republic of Vietnam from May 1969 to 
April 1970, and his DD-214 reveals that he was awarded a 
Purple Heart and a Combat Infantryman Badge.  As such, the 
record clearly indicates that the Veteran was exposed to 
combat, and accordingly, his assertions regarding events 
during combat are to be presumed if consistent with the time, 
place, and circumstances of such service, thereby relaxing 
the adjudicative evidentiary requirements for determining 
what happened in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see 
also Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  

In regard to his hearing loss claim, the Veteran's service 
treatment records are devoid of evidence of treatment for, or 
complaints of, hearing loss, and his November 1970 separation 
examination reveals hearing within normal limits.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  However, because 
the Veteran's reports of in-service exposure to artillery 
noise during the Vietnam War are consistent with the 
circumstances, conditions and hardships of his service, VA 
must accept that he incurred the in-service injury.  
Moreover, the Board notes that the Veteran is already service 
connected for tinnitus, and as such, the Board concedes that 
he had noise exposure during service.  

Post service, the Veteran began treatment for hearing loss in 
October 2004, when he sought treatment from the ENT 
Associates of Alabama, P.C.  The Veteran has provided a copy 
of the October 2004 audiological evaluation; however, this 
report is in graph form only, which the Board is unable to 
interpret.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the 
Board may not interpret graphical representations of 
audiometric data).  Additionally, a September 2006 VA 
treatment record notes that the Veteran had hearing loss with 
a history of noise exposure during service, and a November 
2006 treatment record notes that a private audiogram 
conducted in 2004 revealed bilateral mild to moderate to 
severe hearing loss.  Finally, in April 2007, a VA 
otolarynologist reported that an audiogram conducted at that 
time revealed mild to moderate sensorineural bilateral 
hearing loss.  To date, however, the results of the April 
2007 audiogram have not been associated with the claims file.  

The Veteran was afforded a VA audiological examination in 
November 2008.  
At the outset, the examiner indicated that she had reviewed 
the claims file, noting that his November 1970 separation 
examination revealed hearing within normal limits.  The 
examiner also noted the Veteran's reports that he was in the 
infantry division during service; was exposed to combat 
noise, including noise from rockets and ammunition, without 
hearing protection; may have experienced a concussion during 
service due to noise exposure; and began having difficulty 
with his hearing shortly after returning from Vietnam.  After 
discussing his pertinent history and the findings of his 
physical examination, the examiner diagnosed the Veteran with 
bilateral mild to moderately severe sensorineural hearing 
loss.  In this regard, the Board notes that the results of 
the November 2008 audiological examination reveal that the 
Veteran has hearing loss in accordance with VA standards.  
See 38 C.F.R. § 3.385.  Finally, the examiner went on to 
provide the opinion that, insofar as the Veteran had 
bilateral hearing within normal limits at discharge from 
service, it was less likely than not that his current hearing 
loss was related to service.  
 
While the November 2008 VA examiner noted the Veteran's 
reports of a continuity of symptomatology since service in 
her introductory remarks of the examination report, she 
otherwise failed to consider the Veteran's statements when 
rendering her opinion, and instead relied solely on the fact 
that there was no evidence of hearing loss when the Veteran 
was discharged from service.  As such, she failed to 
specifically acknowledge the lay evidence of record regarding 
a continuity of symptomatology since service in rendering 
this opinion.  Accordingly, the examination report is not 
adequate for rating purposes, and this matter must be 
remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of an in-
service injury, but instead relied on the service treatment 
records to provide a negative opinion); see also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes 
an examination, even if not required to do so, an adequate 
one must be produced); see also 38 C.F.R. § 4.2 (stating that 
if the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes).   

On remand, the RO/AMC should also make arrangements to have 
the October 2004 audiogram from the ENT Associates of 
Alabama, P.C., interpreted, and any recent treatment from the 
ENT Associates of Alabama, P.C., should also be obtained.  
Finally, on remand the RO/AMC should make arrangements to 
obtain a copy of the April 2007 VA audiogram results, and any 
recent VA treatment records pertaining to hearing loss. 

In regard to his gout and arthritis claims, the Veteran's 
service treatment records are devoid of evidence of treatment 
for, or complaints of, gout or arthritis; however, at his 
November 1970 separation examination, the Veteran did report 
having occasional left leg cramps.  Post-service, in July 
1984, a VA doctor diagnosed the Veteran with "polyarthralgia 
- gout," and noted that he had a swollen left knee.  
Additionally, records from the Veteran's private doctor, Dr. 
Maura Kennedy, dated from March 1998 to February 2004, reveal 
that the Veteran has been receiving treatment for gout since 
March 1998, and in an October 2004 statement, Dr. James R. 
Barton reported that the Veteran had gout, degenerative joint 
disease, and osteoarthritis.  Moreover, the October 2005 VA 
examiner noted that the Veteran's medical problems included 
gout, and his VA treatment records reveal that, in September 
2006 and March 2007, the Veteran was noted to have had gout 
for the past 15 years (i.e., since approximately 1991), with 
a prior history of podagra and arthritis; in September 2006, 
a doctor reported that the Veteran's uric acid levels needed 
to be checked, his renal function tested, and his Probenacid 
prescription replaced; and in March 2008, the Veteran was 
noted to have gout, which was being treated with Probenacid.  

To date, however, the Veteran has not been provided with a VA 
medical examination assessing the etiology of his gout and 
arthritis.  Under the Veterans Claims Assistance Act of 2000 
(VCAA), VA is obliged to provide a medical examination and/or 
get a medical opinion when the record contains competent 
evidence that the claimant has a current disability; the 
record indicates that the disability, or signs and symptoms 
of disability, may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159(c)(4) (2009).  In this case, because there is competent 
evidence indicating that the Veteran currently has gout, 
osteoarthritis, and a history of arthritis; and because the 
record indicates that these conditions may be associated with 
the Veteran's active service insofar as he complained of left 
leg cramps during service, was treated for left knee swelling 
in July 1984, and has undergone fairly consistent treatment 
for gout since 1998, a medical opinion regarding the etiology 
of the Veteran's gout and arthritis is necessary.  See id.  
In this regard, the Board also notes that the in-service 
occurrence of joint injuries is consistent with the 
circumstances, conditions, and hardships of the Veteran's 
combat service in the Vietnam War.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  

On remand, any recent treatment records pertaining to the 
Veteran's gout and/or arthritis should be also obtained from 
Dr. Maura Kennedy and Dr. James R. Barton.  In this regard, 
the Board notes that Dr. Barton's treatment records appear 
incomplete insofar as the only treatment record in the claims 
file from Dr. Barton is an October 2004 statement listing the 
Veteran's various diagnosed conditions.  As such, efforts 
should be made to obtain a complete copy of Dr. Barton's 
treatment records.  

In regard to his hypertension claim, the Veteran contends 
that his currently diagnosed hypertension is causally related 
to his military service, or in the alternative, is causally 
related to his service-connected PTSD.  

The Veteran's service treatment records are devoid of 
evidence of treatment for, or complaints of, hypertension.  
Post service, in September 2006 and March 2007, a VA doctor 
reported that the Veteran had a past medical history of 
hypertension, for which he had received treatment for the 
past several years.  Additionally, in September 2006, the VA 
doctor switched the Veteran's hypertension medications and 
counseled him on a low salt diet, and in March 2007, the 
doctor counseled him on the importance of diet and weight 
control in controlling his blood pressure.  Finally, in March 
2008, a VA doctor assessed the Veteran as having controlled 
hypertension. 

To date, however, no medical examination or opinion has 
addressed whether the Veteran's hypertension is caused by, or 
related to, his military service or his service-connected 
PTSD.  See 38 U.S.C.A. § 5103A(d)(2).  The Board finds that a 
medical opinion is necessary to make a determination in this 
case. 

In regard to his rhinitis claim, the Veteran contends that 
this condition is related to military service insofar as it 
first began during service.  The Veteran's service treatment 
records are devoid of evidence of treatment for, or 
complaints of, the symptoms of rhinitis.  However, the Board 
notes that, as a lay person, the Veteran is competent to 
report that his symptoms of rhinitis (i.e., congestion, nasal 
dripping, etc.) began during service and have continued 
since.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); see also Layno v. Brown, 6 Vet. App. 465 
(1994) (holding that competent testimony is limited to that 
which the witness has actually observed, and is within the 
realm of his personal knowledge; such knowledge comes to a 
witness through use of his senses, that which is heard, felt, 
seen, smelled or tasted).  Following service, in October 
2004, Dr. Barton diagnosed the Veteran with chronic allergic 
rhinitis.  

At this point, however, no medical examination or opinion has 
addressed whether the Veteran's chronic allergic rhinitis was 
caused by, or is related to, his military service.  Because 
there is competent evidence indicating that the Veteran 
currently has chronic allergic rhinitis, and because the 
record indicates that this condition may be associated with 
the Veteran's active service because he has reported that 
this condition first began during service, a medical opinion 
regarding the etiology of the Veteran's chronic allergic 
rhinitis is necessary.  See 38 U.S.C.A. § 5103A (d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
C.F.R. § 3.159(c)(4) (2009). 

Finally, with respect to his PTSD claim, the Veteran contends 
that this condition is worse than it is currently rated.  In 
this regard, the Board notes that the Veteran was afforded a 
VA psychiatric examination in November 2008 to assess his 
current level of symptomatology.  At the outset of the 
examination report, the examiner indicated that she had 
reviewed the Veteran's claims file.  The examiner also noted 
that the Veteran's psychosocial functioning was mildly 
impaired, and that the Veteran was oriented to time, place, 
and person; had paucity of ideas; had no delusions; and 
understood the outcome of his behavior.  The examiner also 
reported that the Veteran was neatly groomed, casually 
dressed, tense, cooperative and attentive in attitude, 
constricted in affect, and dysphoric in mood.  The Veteran 
reported that he had nightmares that awakened him at night, 
and that the frequency of such nightmares varied, sometimes 
occurring several times a week.  The Veteran further denied 
ritualistic behavior, panic attacks, homicidal/suicidal 
thoughts, or trouble with control.  

Regarding his PTSD symptomatology, it is unclear from the 
examination report whether the examiner specifically noted 
the Veteran's symptomatology, as the report appears to merely 
include examples of likely PTSD symptoms, without specifying 
if the Veteran himself has such symptoms.  However, the 
examiner did note that the Veteran has chronic PTSD 
symptomatology and that his symptoms began shortly after 
returning from Vietnam and have been persistent since.  In 
this regard, the examiner noted that the Veteran's symptoms 
were intermittent and mild, and had been at the same 
frequency and intensity since they first began.  
Additionally, the examiner noted that the Veteran's symptoms 
interfered with his sleep and caused anxiety, and that his 
irritability had a negative effect on his personal and work 
relationships.  The examiner went on to report that the 
Veteran's PTSD was chronic, but was a "mild case" insofar 
as the Veteran was "functioning well in spite of the 
symptoms."  The examiner also reported that the likelihood 
of further improvement in the Veteran's PTSD was guarded.  

With respect to the effect that the Veteran's PTSD has on his 
functioning, the examiner stated that the Veteran was not 
totally occupationally and socially impaired due to his PTSD, 
or deficient in judgment, thinking, family relations, work, 
or mood.  The examiner also stated that he had no reduced 
reliability or productivity, occasional decrease in work 
efficiency, or inability to perform his occupational tasks.  
However, the examiner did report that, during periods of 
significant stress, the Veteran had transient/mild PTSD 
symptoms with decreased work efficiency and a decreased 
ability to perform occupational tasks; specifically, the 
Veteran had sleep disturbance and daytime drowsiness, and 
some irritability with family members and co-workers.  

Significantly, however, the examiner failed to provide a 
quantitative psychometric assessment of the Veteran's 
symptomatology (i.e., a Global Assessment of Functioning 
(GAF) score), and although she discussed, to some extent, the 
impact that the Veteran's PTSD has on his ability to work, it 
appears that she did not specifically list his symptoms of 
PTSD.  In this regard, the Board finds that the lack of both 
a detailed list of symptomatology and a GAF score, coupled 
with an apparent incongruity between the severity of symptoms 
and their stated effect on functioning, is particularly 
problematic in its effort to accurately rate the Veteran's 
PTSD.  As such, the Board finds that the examination report 
is not adequate for rating purposes, and this matter must 
also be remanded.  See 38 C.F.R. § 4.2 (2009) (stating that 
if the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes); see 
also Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) 
(stating that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the 
Veteran's complete treatment records for 
gout, arthritis, hypertension, and/or 
allergic rhinitis from Maura Kennedy, 
M.D., and James R. Barton, M.D.  

2.  Make arrangements to obtain the 
results of any audiological testing 
conducted at the ENT Associates of 
Alabama, P.C., since October 2004.  

3.  Make arrangements to obtain the 
results of any audiological testing done 
at the Birmingham, Alabama, VA Medical 
Center.  The Board is specifically 
interested in an audiogram test performed 
on April 11, 2007.  As noted above, an 
April 11, 2007, treatment note indicates 
that the Veteran's hearing evaluation 
revealed bilateral mild to moderate 
sloping sensorineural hearing loss.  This 
specific information must be obtained.

Any treatment records related to hearing 
loss, gout, arthritis, rhinitis, 
hypertension, and/or PTSD, dated since 
March 2008, should also be obtained.  

4.  Then, schedule the Veteran for a VA 
audiological examination.  The examiner 
should be provided with and review the 
Veteran's claims folder in conjunction 
with the examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The VA 
examiner should also specifically report 
the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz for both ears.  

The examiner should also interpret the 
audiometer graph, dated October 21, 2004, 
from the ENT Associates of Alabaman, P.C., 
specifically reporting the auditory 
thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for both ears.  

Additionally, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that any diagnosed hearing 
loss had its onset during active service 
or is related to any in-service disease or 
injury, including exposure to artillery 
noise.  In doing so, the examiner should 
acknowledge and consider the Veteran's 
reports of a continuity of symptomatology 
since service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Also schedule the Veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current gout and/or arthritis had its 
onset during active service or are related 
to any in-service disease or injury.  In 
doing so, the examiner should acknowledge 
and comment on the Veteran's November 1970 
report of having left leg cramping in 
service, his treatment for left knee 
swelling and gout in 1984, his private 
treatment for gout since 1998, and his 
reports of a continuity of symptomatology 
since service.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

6.  Additionally, schedule the Veteran for 
an appropriate VA examination of his 
chronic allergic rhinitis.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current rhinitis had its onset during 
active service or are related to any in-
service disease or injury.  In doing so, 
the examiner should acknowledge and 
comment on the Veteran's reports of a 
continuity of symptomatology since 
service.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

7.  Also schedule the Veteran for an 
appropriate VA examination of his 
hypertension.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner should state whether it is at 
least as likely as not (50 percent or 
greater probability) that any current 
hypertension had its onset during active 
service or is related to any in-service 
disease or injury.  

Additionally, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's service-
connected PTSD either (a) caused or (b) 
aggravated any current hypertension.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

8.  Then, schedule the Veteran for a VA 
psychiatric examination to determine the 
extent and severity of his PTSD.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests should be performed.  The 
examiner should report all pertinent 
findings and estimate the Veteran's Global 
Assessment of Functional (GAF) Scale 
score.  The examiner should also 
specifically discuss the Veteran's current 
PTSD symptoms and comment on the effects 
of the Veteran's PTSD on his occupational 
functioning and daily activities.  All 
findings, conclusions, and opinions must 
be supported by a clear rationale.

9.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all the questions posed are not 
answered.  

10.  Thereafter, readjudicate the 
Veteran's claims on appeal.  If the claims 
remain denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


